Petition for writ of certiorari to the Supreme Court of California.
The petitioner having withdrawn the motion for leave to proceed on a printed abstract of the record and having moved for time to present a brief in support of a petition for certiorari, the latter motion is granted, and it is ordered that petitioner have thirty days from this date in which to file with this Court and serve "upon respondent a brief in support of the petition for certiorari, and that respondent have thirty days after such filing and service to file with the Court and serve upon petitioner an opposing brief. The parties may refer to the typewritten record in the respective briefs above mentioned. Questions in relation to the preparation and printing of the record or abstracts thereof will be reserved until the coming in of such briefs.